Exhibit 10.5

PURCHASE AGREEMENT
This PURCHASE AGREEMENT (this “Agreement”) is entered into as of April 1, 2015,
by and between comScore, Inc., a Delaware corporation (the “Company”), and
Cavendish Square Holding B.V., a private limited liability company organized
under the laws of the Netherlands (the “Purchaser”), for the purchase and sale
by the Purchaser of shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”).
RECITALS
A.    WHEREAS, the Company and the Purchaser are party to that certain Stock
Purchase Agreement, dated as of February 11, 2015 (the “SPA”), pursuant to which
the Company’s subsidiary, CS Worldnet Holding B.V., a private limited liability
company organized under the laws of the Netherlands, purchased all of the issued
and outstanding shares of capital stock of Conniaco B.V., a private limited
liability company organized under the laws of the Netherlands, from the
Purchaser in exchange for the Company’s issuance to the Purchaser of 1,605,330
shares of Common Stock (the “SPA Consideration Shares”);
B.    WHEREAS, this Agreement is being entered into pursuant to the terms of
Section 5.14 of the SPA for the purpose of enabling the Purchaser to acquire the
Top-Up Shares;
C.    WHEREAS, on March 31, 2015, the Purchaser provided the Purchase Notice to
the Company, as required by Section 5.14 of the SPA; and
D.    WHEREAS, the Company desires to issue and sell to the Purchaser shares of
Common Stock, and Buyer desires to purchase such shares from the Company, upon
the terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
AGREEMENT
ARTICLE I

Purchase and Sale of Common Stock
Section 1.1    Purchase and Sale of Common Stock. Upon the following terms and
conditions, the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company an aggregate of 4,438,353 shares of Common Stock
(collectively, the “Shares”) at a cash purchase price of $46.13 per share for a
total purchase price of $204,741,224 (the “Purchase Price”). The Company and the
Purchaser are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and the
rules and regulations promulgated thereunder, including Regulation D
(“Regulation D”), and/or upon such other exemption from the

1



--------------------------------------------------------------------------------



registration requirements of the Securities Act as may be available with respect
to any or all of the investments to be made hereunder.
Section 1.2    Closing. The Company agrees to issue and sell to the Purchaser
and, in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchaser
agree to purchase the Shares. The closing of the purchase and sale of the Shares
(the “Closing”) is taking place simultaneously with the execution and delivery
of this Agreement (the “Closing Date”) at the offices of Wilson Sonsini Goodrich
& Rosati, Professional Corporation, 1700 K Street, NW, Fifth Floor, Washington,
DC 20006, or at such place as the Purchaser and the Company may agree upon. At
the Closing, the Purchaser shall deliver payment of the Purchase Price by wire
transfer in accordance with the Company’s instructions.
Section 1.3    Delivery. At the Closing or as promptly thereafter as is
practicable (but in no event more than three (3) Business Days after the Closing
Date), the Company shall deliver to the Purchaser the Shares in the form of a
physical certificate or electronically (it being understood that the Purchaser
shall be record holders of the Shares on the Closing Date). For purposes hereof,
the term “Business Day” shall mean a day other than Saturday, Sunday or a
federal holiday in which the New York Stock Exchange is closed for trading.
ARTICLE II    

Representations and Warranties
Section 2.1    Representations and Warranties of the Company. Except as set
forth in Schedules attached hereto and delivered by the Company to the Purchaser
prior to the execution of this Agreement, the Company represents and warrants to
the Purchaser as of the date hereof as follows:
(a)    Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and the Company has all requisite legal power and authority to carry on
its business as currently conducted by it and to own or lease and operate its
properties. The Company is duly qualified to do business and is in good standing
as a foreign corporation (in any jurisdiction that recognizes such concept) in
each jurisdiction where the ownership or operation of its assets or the conduct
of its business requires such qualification, except where the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
would not reasonably be expected to have a material adverse effect on the
Company’s ability to consummate the transactions under this Agreement, the SPA
and the Related Agreements.
(b)    Authorization; Enforceability. The Company has all requisite corporate
power and authority to execute, deliver and perform this Agreement, the SPA and
the Related Agreements to which it will be a party, as the case may be, and to
effect the transactions contemplated hereby and thereby and the execution,
delivery and performance of this Agreement, the SPA and the Related Agreements
by the Company has been duly authorized by all requisite corporate action. This
Agreement has been duly executed and delivered by the Company and this
Agreement, the SPA and the Related Agreements are or, when duly executed

2



--------------------------------------------------------------------------------



and delivered by the Company, will be valid and legally binding obligations of
the Company enforceable against it in accordance with their respective terms,
subject to the Bankruptcy Exception.
(c)    Non-Contravention; Consents.
i.Assuming that the consents specified in Section 4.3(b) of the SPA have been
obtained, the execution, delivery and performance of this Agreement by the
Company and the Related Agreements by the Company and the consummation of the
transactions contemplated hereby and thereby do not and will not: (i) result in
a breach or violation of, or conflict with, any provision of the Company’s
charter, by-laws or other organizational document, or (ii) violate any material
Law applicable to the Company or its properties or assets.
ii.No consent, approval, order or authorization of, or registration,
declaration, notice to or filing with, any Governmental Authority is required to
be obtained by the Company in connection with the execution, delivery and
performance of this Agreement, the SPA or the Related Agreements or for the
consummation of the transactions contemplated hereby or thereby, except for (i)
any filings required to be made under the HSR Act and any applicable filings
required under foreign antitrust Laws, and (ii) such consents, approvals,
orders, authorizations, registrations, declarations or filings set forth on
Schedule 4.3 of the SPA.
(d)    Stock Consideration. The Shares that will be issued as contemplated by
this Agreement will be, when issued, duly authorized and validly issued and
fully paid and nonassessable, free and clear of all Liens and not subject to any
preemptive rights.
(e)    SEC Reports. As of their respective dates, all reports and other filings
filed by the Company with the SEC pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) since January 1, 2012 through the date
hereof (such reports and other filings collectively referred to herein as the
“SEC Reports”) did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The audited consolidated financial statements of the Company
included in the SEC Reports (x) were prepared in accordance with U.S generally
accepted accounting principles (“GAAP”) applied on a consistent basis (except as
may be indicated therein or in the notes or schedules thereto), and (y) present
fairly in all material respects the financial position of the Company and its
consolidated subsidiaries as at the dates thereof and the results of their
operations and cash flows, for the periods then ended. The unaudited financial
statements included in the SEC Reports comply in all material respects with the
published rules and regulations of the SEC with respect thereto; and such
unaudited financial statements were prepared in accordance with GAAP, except as
otherwise permitted under the Exchange Act and the rules and regulations
thereunder, on a consistent basis (except as may be indicated therein or in the
notes or schedules thereto), and present fairly in all material respects the
financial position of the Company and its consolidated subsidiaries as at the
dates thereof and the results of their operations and cash flows (or changes in
financial condition) for the periods then ended, subject to normal year-end
adjustments and any other adjustments described therein or in the notes or
schedules thereto.

3



--------------------------------------------------------------------------------



(f)    Compliance With Laws. The Company is not in violation or default of, and
the Company has complied in all respects and is in compliance with, all Laws and
Orders having jurisdiction over the Company’s business or properties, as
applicable, except for any instance of non-compliance that has not had, and
would not reasonably be expected to have, a material adverse effect on the
Company.
(g)    Company Capital Structure. As of the date hereof, the total issued and
outstanding capital stock of the Company consists of 34,469,508 shares of Common
Stock (the “Company Shares”). As of the date hereof, all of the Company Shares
are duly authorized, validly issued, fully paid and non-assessable and are not
subject to preemptive rights created by statute, the Charter Documents of the
Company, or any agreement to which the Company is a party or by which it is
bound, and have been issued in compliance with all applicable Laws.
(h)    Bad Actor. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. For purposes of this Agreement, “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the Securities Act, any Person listed in the first paragraph
of Rule 506(d)(1) promulgated under the Securities Act.
(i)    Top-Up Shares. The Shares, when added to (i) the Tender Offer Shares (as
defined in the SPA), if any, and (ii) the SPA Consideration Shares, constitute
15% of the outstanding shares of Company Stock (treating the SPA Consideration
Shares and the Shares as outstanding for purposes of such calculation).
Section 2.2    Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company:
(a)    Organization and Standing of the Purchaser. The Purchaser is a private
limited liability company duly organized, validly existing and in good standing
under the laws of the Netherlands.
(b)    Authorization and Power. The Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the Shares
being sold to it hereunder. The execution, delivery and performance of this
Agreement by the Purchaser and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
and no other corporate or other proceedings on the part of the Purchaser is
necessary to authorize the execution and delivery of this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Purchaser, and, assuming due authorization,
execution and delivery by the Company, constitutes a valid and legally binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms, subject to the Bankruptcy Exception.
(c)    Acquisition for Investment. The Purchaser is acquiring the Shares solely
for its own account and not with a view to or for sale in connection with the
distribution thereof

4



--------------------------------------------------------------------------------



in violation of the Securities Act of any applicable securities Law. The
Purchaser does not have a present intention to sell any of the Shares in
violation of the Securities Act or any applicable securities Law, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of any of the Shares to or through any Person in violation of the
Securities Act or any applicable securities Law; provided, however, that the
Purchaser may effect Transfers (as defined in that certain Stockholders Rights
Agreement, dated as of February 11, 2015, among the Company, WPP Group USA,
Inc., a Delaware corporation, and the Purchaser (the “Stockholders Rights
Agreement”)) as permitted pursuant to the terms of the Stockholders Rights
Agreement. The Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that the Purchaser is capable
of evaluating the merits and risks of its investment in the Company, (ii) is
able to bear the financial risks associated with an investment in the Shares,
and (iii) has been given appropriate access to such records of the Company and
its subsidiaries and to the officers of the Company as it has deemed necessary
or appropriate to conduct a due diligence investigation concerning the terms and
conditions of the offering of, and the merits and risks of investing in, the
Shares.
(d)    Restricted Securities. The Purchaser understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from, or
non-application of, the registration requirements of U.S. federal and state
securities Laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Shares. The Purchaser understands that the Shares
are “restricted securities” under applicable U.S. federal and state securities
Laws and that, pursuant to these Laws, the Purchaser must hold the Shares
indefinitely unless they are registered with the Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy. The Purchaser understands
that no United States federal or state agency or any other government or
governmental agency has passed upon or made any recommendation or endorsement of
the Shares.
(e)    No General Solicitation. The Purchaser acknowledges that the Shares were
not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Purchaser was invited by any of the foregoing means of communications.
(f)    Accredited Investor. The Purchaser is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

5



--------------------------------------------------------------------------------



ARTICLE III    

Covenants
Section 3.1    Additional Listing Application. To the extent required by the
rules of the Nasdaq Global Market or the Company’s listing agreement with the
Nasdaq Global Market, the Company will file a notification form for the listing
of additional shares in connection with the transactions contemplated hereby.
ARTICLE IV    

Certificate Legend
Section 4.1    Legend.
(a)    Each certificate representing the Shares shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” Laws or the Laws or
any other applicable jurisdiction) until such legend may be removed as provided
in subsection (b) below:
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
OR LOCAL SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE
ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE OR LOCAL
SECURITIES LAWS.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO (1) RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD IN THE EVENT OF CERTAIN
PUBLIC OFFERINGS, AS SET FORTH IN A STOCKHOLDERS RIGHTS AGREEMENT, AND (2)
VOTING RESTRICTIONS AS SET FORTH IN A VOTING AGREEMENT AMONG THE COMPANY AND THE
ORIGINAL HOLDERS OF THESE SHARES, COPIES OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE COMPANY.”

6



--------------------------------------------------------------------------------



(b)    The Company agrees to reissue certificates representing any of the
Shares, without the legend set forth above, if at such time, prior to making any
transfer of any such Shares, such holder thereof shall give written notice to
the Company describing the manner and terms of such transfer and removal as the
Company may reasonably request; provided that such legends shall not be removed
and such proposed transfer will not be effected until: (i) such shares of Common
Stock are registered under the Securities Act; or (ii) such holder provides the
Company with an opinion of counsel reasonably acceptable to the Company, to the
effect that a public sale, assignment or transfer of the shares of Common Stock
may be made without registration under the Securities Act. In the case of any
proposed transfer under this section, the Company shall in no event be required,
in connection therewith, to qualify to do business in any state where it is not
then qualified or to take any action that would subject it to tax or to general
service of process in any state where it is not then subject. The restrictions
on transfer contained in this section shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement.
ARTICLE V    

Miscellaneous
Section 5.1    Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the Laws of the State of New York, without
regard to the conflicts of law rules of such state. The parties hereto expressly
waive any right they may have, now or in the future, to demand or seek the
application of a governing law other than the Law of the State of New York. Each
of the parties hereto irrevocably consents to the exclusive jurisdiction and
venue of the federal courts in the Borough of Manhattan, City of New York, State
of New York in connection with any matter based upon or arising out of this
Agreement or the matters contemplated herein, agrees that process may be served
upon them in any manner authorized by the Laws of the State of New York for such
purpose and irrevocably waives, to the fullest extent permitted by applicable
Law, and covenants not to assert or plead any objection it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum
Section 5.2    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AND AGREES TO CAUSE EACH OF ITS AFFILIATES TO WAIVE, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF A PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
Section 5.3    Entire Agreement; Amendment. This Agreement, the SPA, the
Stockholders Rights Agreement, the Voting Rights Agreement and the documents
referred to herein, set forth the entire agreement and understanding between the
parties hereto with respect to the sale and issuance of the Top-Up Shares and
supersede any prior agreement or understanding, written or oral, relating to the
sale and issuance of the Top-Up Shares. Neither this Agreement nor any provision
hereof may be amended, changed, waived, discharged or

7



--------------------------------------------------------------------------------



terminated other than by a written instrument signed by the party against who
enforcement of any such amendment, change, waiver, discharge or termination is
sought.
Section 5.4    Notices, etc. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given upon receipt if
(i) mailed by certified or registered mail, return receipt requested, (ii) sent
by Federal Express or other express carrier, fee prepaid, (iii) sent via email,
with receipt confirmed, or (iv) delivered personally, addressed as follows or to
such other address or addresses of which the respective party hereto shall have
notified the other.
If to Purchaser, to:
WPP Group USA, Inc.
100 Park Avenue, 4th Floor
New York, NY 10017
Attention: Chief Financial Officer
Email: mhowe@wpp.com
With a copy (which shall not constitute notice) to:
Davis & Gilbert LLP
1740 Broadway
New York, NY 10019
Attention: Curt C. Myers, Esq.
Email: cmyers@dglaw.com
If to the Company, to:  
comScore, Inc.
11950 Democracy Drive. Suite 600
Reston, Virginia 20190
Attention: General Counsel
Email: clin@comscore.com
With a copy (which shall not constitute notice) to:     
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attention: Robert G. Day, Esq.
Email: rday@wsgr.com


Section 5.5    Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of any similar breach or default

8



--------------------------------------------------------------------------------



thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in writing, and
that all remedies, either under this Agreement, by law or otherwise, shall be
cumulative and not alternative.
Section 5.6    Titles; Subtitles. The titles of the Articles and Sections of
this Agreement are for convenience of reference only and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any of
its provisions.
Section 5.7    Successors and Assigns. This Agreement may not be assigned by any
party hereto without the other party’s written consent; provided, however, that
any rights and obligations of the parties may be assigned to one or more of
their respective Affiliates; provided, further, that no such assignment shall
relieve either party from any liability of such party under this Agreement. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the successors, legal representatives and permitted assigns of each Party
hereto.
Section 5.8    No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
Section 5.9    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Electronic delivery of an executed counterpart
of a signature page of this Agreement shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 5.10    Severability. If any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties shall replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
Section 5.11    Construction of Agreement. No provision of this Agreement shall
be construed against either party as the drafter thereof.
Section 5.12    Variations of Pronouns. All pronouns and all variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the context in which they are used may require.
Section 5.13    Expenses. Each party to this Agreement will bear all of the
fees, costs and expenses incurred by it in connection with the transactions
contemplated hereby, including the fees and expenses of their respective counsel
and financial advisors.

9



--------------------------------------------------------------------------------



Section 5.14    Definitions. Capitalized terms used herein shall have the
meanings as ascribed thereto in the SPA unless otherwise defined herein.
[Remainder of page intentionally left blank. Signature pages to follow]



























10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
COMPANY
COMSCORE, INC.




By: /s/ Mel Wesley
Name: Mel Wesley
Title: Chief Financial Officer




PURCHASER
CAVENDISH SQUARE HOLDING B.V.






By: /s/ A. van Heulen-Mulder
Name: Mrs. A. van Heulen-Mulder
Title: Managing Director













[Signature Page to Purchase Agreement]

